Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered September 16, 1997, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of SVs to 10 years, unanimously affirmed.
Since defendant’s argument at trial was on a different ground than raised on appeal, his present claim that the court had no authority to reinstate a discharged juror is unpreserved for appellate review (see, People v Graves, 85 NY2d 1024), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court properly revoked its decision to discharge the juror and immediately reinstated her, when, only moments after discharging the juror because of her apparent failure to appear, the court learned that the juror had in fact arrived. The trial court properly exercised its inherent power to correct its error (see, People v Minaya, 54 NY2d 360; see also, People v Dawkins, 82 NY2d 226).
Since matters beyond the existing record are crucial to defendant’s ineffective assistance of counsel claim in this case, the claim is unreviewable on this appeal.
We have considered and rejected defendant’s remaining claims. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Lerner, JJ.